Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "resilient member" in Claim 3 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "an audible and or tactile indication" in line 3.  This limitation should read “the audible and/or tactile indication” as it seems to be referring to “an audible and/or tactile indication” in claim 1 line 11. 
Claim 3 recites the limitation "its rearward position" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to the plunger or the indicator. For purposes of examination the limitation is being interpreted as “the rearward position of the extendable plunger”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holland (WO 2016027096) .

Regarding Claim 1, Holland teaches an injection device for a delivery of medicament and having an indicator for providing an end of dose indication, the injection device comprising:
a housing (10);
an extendable plunger (40) comprising a leading portion (42) and a trailing portion (48) configured to allow the extendable plunger to extend from an initial length to a maximum extended length, the leading portion and the trailing portions being slidably mounted within the housing (Pg. 13 lines 15-18);
an actuation mechanism (30) configured to move the leading portion of the extendable plunger in a forward movement relative to a syringe (20) so as to express medicament from the syringe (Pg. 13 lines 4-9);
a trigger arrangement (15) moveable in use to release the actuation mechanism (30); and 
an indicator (250) responsive to the forward movement of the extendable plunger and configured to provide an audible and/or tactile and/or visual indication of an end of a dose 
wherein the indicator is biased (251) towards an indicating position (Fig 3B) and the trailing portion of the extendable plunger is arranged to hold the indicator against the bias (Pg. 14 lines 17-22);
the indicator being configured to move forward relative to at least the trailing portion of the extendable plunger in response to an activation movement of the trigger arrangement (Pg. 14 lines 17-22);
the trailing portion being arranged to move in the forward direction in response to the extendable plunger in response to reaching the maximum extended length (Pg. 13 lines 15-22); 
the indicator being arranged to be responsive to the forward movement of the trailing portion (Pg. 15 lines 20-22 and Pg. 16 lines 1-11).
Regarding Claim 2, Holland teaches (Pg. 16 lines 2-4) the injection device wherein release of the indicator (250) enables the indicator to move under the bias (251) to create a kinetic impact (the strike at the end of the wall) resulting in the audible and/or tactile indication. 
Regarding Claim 3, Holland teaches the injection device wherein the indicator comprises a resilient member (Pg. 14 line 7; “resilient spring bias”) and wherein, in the rearward position of the extendable plunger, the extendable plunger holds the indicator in a stressed position (Pg. 14 lines 6-7 teaches the plunger being held in a deformed position. Pg. 6 lines 1-2 teaches that the deformed position is a stressed position).
Regarding Claim 4, Holland teaches the injection device wherein the forward movement of the indicator, relative to at least the trailing portion of the extendable plunger, in response to the activation movement of the trigger arrangement increases a mechanical coupling between the indicator and the trailing portion of the extendable plunger holding the indicator in a 
Regarding Claim 8, Holland teaches (Fig 4) the injection device wherein the leading portion comprises an internal abutment surface (444) proximal to its rearward end, the trailing portion (448) comprises a portion of increased diameter (443) proximal to its forward end and wherein the portion of increased diameter of the trailing portion is configured to co-operate with the internal abutment surface when the extendable plunger reaches the maximum extended length (Pg. 16 lines 12-14 teach the telescopic plunger that can be used in this invention when indicator 250 is being used. Pg. 16 line 21-22 and Pg. 17 lines 1-12 teach the trailing portion co-operating with the internal abutment surface).
Regarding Claim 9, Holland teaches the injection device wherein the trailing portion is arranged to move forward in response to the co-operation between the portion of increased diameter of the trailing portion and the internal abutment surface of the leading portion (Pg. 13 lines 15-18 teach the trailing portion moving forward due to the interconnection. The similar function should occur with the embodiment of the telescopic plunger in Fig 4 where the interconnection is the abutment surface).
Regarding Claim 10, Holland teaches (Fig 3B) the injection device wherein the indicator comprises a shuttle (254) disposed in a generally transverse passageway (252), an indication position of the shuttle being at, or proximal to, an end of the generally transverse passageway (Fig 3B) and the shuttle being biased (251) towards the indication position along a length of the generally transverse passageway.
Regarding Claim 11, Holland teaches (Pg. 15 lines 8-13) the injection device wherein the extendable plunger (40) is arranged, in its rearward position, to lock the shuttle (254) against 
Regarding Claim 12, Holland teaches (Fig 2) the injection device wherein at least a portion of the shuttle (254) comprises a non-circular cross-section when viewed along an axial plane of the injection device (Cross section of 254 would not be circular).
Regarding Claim 13, Holland teaches (Fig 2) the injection device wherein at least one outer surface of the shuttle comprises a stepped profile (the portion where reference line 254 points is interpreted as a stepped profile), and at least one inner surface of the generally transverse passageway (252) comprises a corresponding rib configured to co-operate with the stepped profile of the shuttle (As seen in figures 3A and 3B, the shuttle 254 interacts with the passageway 252).
Regarding Claim 14, Holland teaches (Pg. 13 lines 12-13) the injection device wherein the extendable plunger is telescopic.
Regarding Claim 15, Holland teaches the injection device wherein the actuation mechanism (30) comprises a drive source (32, 34) and a latch (36) arranged to hold the extendable plunger (40) in a rearward position against the drive source and wherein the trigger arrangement comprises a trigger, associated with the housing, and arranged to release the latch to allow the extendable plunger to move forward under an influence of the drive source (Pg. 12 lines 9-11).
Regarding Claim 16, Holland teaches (Pg. 15 line 20 - Pg. 16 line 4) the injection device wherein the trigger is further arranged to move the indicator forward relative to at least the trailing portion of the extendable plunger.
Regarding Claim 17, Holland teaches the injection device wherein the actuation mechanism (30) further comprises an intermediate drive member (35) and the drive source 
Regarding Claim 18, Holland teaches (Pg. 16 line 21- 22 and Pg. 17 line 1) the injection device wherein the leading portion (442) comprises an abutment surface (444) configured to be releasably engaged by the latch (36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland (WO 2016027096) in view of Atterbury (US Patent Pub. 20040210199).
Regarding Claim 5, Holland teaches (Fig 3) the injection device with an aperture (255) of the indicator (250) configured to engage the trailing portion (48) in response to the activation of the injection device (Pg. 14 lines 17-21). Holland does not teach an aperture of the indicator comprising a radially inwardly extending portion around at least a portion of the aperture, the radially inwardly extending portion being configured to engage the trailing portion in response to activation of the injection device. 
Atterbury teaches (Fig 3) a latching mechanism comprising a radially inwardly extending portion (See the last sentence in paragraph [0088]).

Regarding Claim 6, the combination teaches all limitations of claim 5 mentioned above. Holland further teaches (Fig 4D) the injection device wherein the trailing portion comprises a recess for receiving the radially inwardly extending portion proximal to its rearward end (See Fig 4D; 448 has a reduced diameter compared to 449, this reduced diameter is interpreted as the recess).
Regarding Claim 7, the combination teaches all limitations of claim 6 mentioned above. Holland further teaches (Fig 4D) the injection device wherein the recess is defined by a portion of reduced diameter (See Fig 4D; 448 has a reduced diameter compared to 449, this reduced diameter is interpreted as the recess).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kouyoumjian (US 20130245604) teaches an auto injector device comprising a telescopic plunger with a latching mechanism and an indicator assembly that gives the user a visual, tactile or audible indication of the completed injection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783